           21-07033-rdd       Doc 2     Filed 07/29/21 Entered 07/29/21 14:45:36                Notice of
                                       Pre-Trial Conference Pg 1 of 1
                              UNITED STATES BANKRUPTCY COURT
                                   Southern District of New York
In re: Mosdos Chofetz Chaim Inc.                                                Bankruptcy Case No.: 12−23616−rdd

Yeshiva Chofetz Chaim Inc.
Mayer Zaks derivatively on behalf of Yeshiva Chofetz Chaim Inc.
Sima Weintraub derivatively on behalf of Yeshiva Chofetz Chaim Inc.
Solomon Stein derivatively on behalf of Yeshiva Chofetz Chaim Inc.
Ronald Smith derivatively on behalf of Yeshiva Chofetz Chaim Inc.
82 Highview LLC
                                                    Plaintiff(s),
−against−                                                                   Adversary Proceeding No. 21−07033−rdd
Yeshiva Chofetz Chaim Inc.
Arnav Industries Inc. Profit Sharing Plan and Trust
Aryeh Zaks
Beatrice Waldman Zaks
Henoch Zaks
Gittel Layosh Zaks
                                                    Defendant(s)

           NOTICE OF PRE−TRIAL CONFERENCE FOR A REMOVED MATTER


On July 28, 2021, state court litigation that had been removed to the federal District Court was opened as an
adversary proceeding on the Bankruptcy Court's CM/ECF System. The name and number of this adversary
proceeding appear in the caption above, along with the name and number of the bankruptcy case to which the
adversary proceeding relates.


Please note that the pre−trial conference for this adversary proceeding will be held on 10/18/21 at 10:00 AM in
Courtroom Contact chambers for Zoom Meeting ID, and Password, RDD Zoom Videoconference.



Dated: July 29, 2021                                       /s/ Vito Genna

                                                           Clerk of the Court
